Citation Nr: 1328240	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1973.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in January and May 2013 for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's January and May 2013 remands asked that the RO adjudicate the matter of § 1151.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the continued delay in this case, since the RO has not substantially complied with the Board's January and May 2013 remand instructions, a further remand is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The appellant's claim for compensation should be adjudicated under 38 U.S.C.A. § 1151.  If the AMC is unable to adjudicate the claim, the file must be sent to the RO for adjudication of this issue, as it is intertwined with the present issue on appeal.

2.  Thereafter, the RO should readjudicate the service connection for cause of death claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



